Citation Nr: 1505594	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to special adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to an automobile and adaptive equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
 

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In January 2015, the Veteran submitted additional VA medical evidence with a waiver of initial RO consideration.  However, these records are duplicates of evidence already in the claims file.

The issues of entitlement to service connection for a low back disability, entitlement to special adapted housing, entitlement to a special home adaptation grant, and entitlement to an automobile and adaptive equipment, or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.
 
2.  The evidence submitted since the July 1970 rating decision is neither cumulative nor redundant of the evidence in the record at the time of the prior final denial; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSION OF LAW

Evidence received since the July 1970 rating decision denying service connection for low back disability is new and material, and the Veteran's claim for service connection for low back disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original claim for service connection for a low back disability was denied by a July 1970 rating decision.  The Veteran was notified of the RO's decision but he did not file an appeal.  Therefore, the July 1970 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120. 

Evidence at the time of the July 1970 rating decision included the Veteran's service treatment records which showed that in June 1968, he was treated for back pain with an impression of lumbosacral strain.  However, the RO noted that a VA examination conducted in July 1970 did not show a current low back disability

Evidence received since the July 1970 rating decision consists of numerous VA treatment records and a transcript from the June 2014 hearing.  The VA treatment records show degenerative changes of the lumbar spine, lumbosacral root lesions and chronic low back pain.  Moreover, the Veteran testified at the June 2014 hearing that he hurt his back in service during a ration run while loading canned goods.  He stated that he has had continuous back pain since the incidence. 

This evidence is not cumulative or redundant of the evidence previously of record. Moreover, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, it is new and material and reopening of the claim is warranted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened.


REMAND

The Board finds that further action on the claim for service connection for a low back disability, on the merits, is warranted.

The evidence of record reveals the Veteran currently has degenerative changes of the lumbar spine, lumbosacral root lesions and chronic low back pain.  The Veteran contends that his back problems have continued since an in-service injury loading canned goods.  In this regard, his service treatment records show treatment in June 1968 for back pain with an impression of lumbosacral strain.  

Based on the above, the Board finds that the Veteran should be scheduled for a VA examination to determine whether a current low back disability is related to any incident of service.

As to the Veteran's claims of entitlement to specially adapted housing , a special home adaptation grant and automobile and adaptive equipment, or adaptive equipment only, it appears that the Veteran asserts entitlement to such primarily on the basis of loss of use of his lower extremities.  Service connection for a low back disability (the severity of which affects the use of the Veteran's legs) has not yet been granted but is also the subject of this remand.  The regulations governing assistance in acquiring specially adapted housing or a special home adaptation grant, or automobile and adaptive equipment contemplate, in pertinent part, loss of use of the hands and/or lower extremities.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2014).  Thus, these claims are also intertwined with the pending service connection claim for a low back disability.  Harris v. Derwinski, 1 Vet. App. 181 (1991).    

Regardless of the final outcome of the claim for service connection for a low back disability, the record shows that the Veteran has service-connected disorders of diabetes mellitus with peripheral neuropathy of both upper and lower extremities as well as non-service-connected cervical spine stenosis.  Physicians have noted in this case that the Veteran's physical limitations requiring the use of a wheelchair are multifactorial due to the Veteran's diabetes mellitus, sciatic nerve paralysis and spinal stenosis.    

Therefore on remand, the Veteran should also be afforded an examination that addresses whether his service-connected disabilities alone meet the requirements for specially adapted housing or home adaptation grant or an automobile and adaptive equipment, or adaptive equipment only.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current low back disability.  The claims file must be provided to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a low back disability is at least as likely as not the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

In rendering this medical opinion, the examiner is asked to comment on the following: service treatment records reflecting treatment for lumbosacral strain in June 1968 and the Veteran's contentions of experiencing chronic low back pain over the years.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  Thereafter, schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to ascertain whether the Veteran meets the criteria for entitlement to specially adapted housing or a special home adaptation grant or an automobile and adaptive equipment.  The entire file must be reviewed by the examiner, and the examination report must reflect that such review was conducted.

Based on a review of the file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities have resulted in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; (6) blindness in both eyes with 5/200 visual acuity or less; or (7) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


